MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	130	
Docket:	      Fra-15-506	
Submitted	
  On	Briefs:	 June	22,	2016	
Decided:	     August	16,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                                      KYLE	DIETRICH	
                                                             	
                                                            v.	
                                                             	
                                                    HILARY	A.	DIETRICH	
	
	
JABAR,	J.	

           [¶1]	 	 Kyle	 Dietrich	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Farmington,	Oram,	J.)	adopting,	over	his	objection,	the	final	order	of	a	Family	

Law	 Magistrate	 (Woodman,	 M.)	 that	 granted	 Hilary	 Dietrich’s	 motion	 to	

modify	 child	 support,1	 and	 dismissing	 with	 prejudice	 Kyle’s	 objection	 to	 the	

magistrate’s	 orders	 denying	 his	 motions	 for	 reconsideration	 and	 for	 further	

findings	of	fact	and	conclusions	of	law.		Because	Kyle	did	not	timely	object	to	

the	magistrate’s	orders	concerning	child	support,	reconsideration,	and	further	

findings	and	conclusions,	we	dismiss	his	appeal.		See	M.R.	Civ.	P.	118(b).	


																																								 								
    1		A	family	law	magistrate	may	enter	a	final	order	“in	a	contested	proceeding	when	child	support	

is	 the	 only	 contested	 issue.”	 	 4	 M.R.S.	 §	 183(1)(D)(4)	 (2014).	 	 Although	 4	 M.R.S.	 §	 183(1)(D)	 was	
recently	amended,	see	P.L.	2015,	ch.	296,	§§	C-1,	D-1	(effective	July	1,	2016),	the	amendment	is	not	
relevant	here.		In	this	opinion,	we	refer	to	the	statute	that	was	in	effect	at	the	time	of	the	judgment	
at	issue.		
2	 	

                                 I.		BACKGROUND	
                                          	
       [¶2]	 	 In	 2011,	 Kyle	 and	 Hilary	 were	 divorced	 by	 an	 uncontested	

judgment	 of	 the	 District	 Court	 (Stanfill,	 J.)	 that	 granted	 the	 parties	 shared	

parental	rights	and	responsibilities	of	their	three	minor	children	and	did	not	

order	either	party	to	pay	child	support.		Following	the	parties’	cross-motions	

to	modify,	the	court	(Carlson,	J.)	entered	an	amended	judgment	ordering	Kyle	

to	 pay	 Hilary	 child	 support	 of	 $177	 per	 week,	 beginning	 on	 June	 23,	 2012.		

When	 Hilary	 again	 moved	 to	 modify	 child	 support	 in	 2014,	 the	 matter	 was	

assigned	 to	 a	 magistrate	 (Woodman,	 M.),	 who	 held	 a	 hearing	 and	 entered	 an	

amended	 judgment	 and	 a	 final	 child	 support	 order	 on	 June	 30,	 2015.	 	 That	

child	 support	 order	 directed	 Kyle	 to	 pay	 Hilary	 child	 support	 of	 $305	 per	

week	 beginning	 retroactively	 on	 October	 3,	 2014,	 and	 continuing	 until	 the	

parties’	 oldest	 child	 is	 no	 longer	 entitled	 to	 support,	 at	 which	 time	 the	

payments	will	be	reduced	to	$264	per	week.			

       [¶3]		On	July	14,	2015,	Kyle	filed	separate	motions	for	reconsideration	

of	 the	 amended	 judgment	 and	 for	 further	 findings	 of	 fact	 and	 conclusions	 of	

law	(collectively,	Kyle’s	post-judgment	motions);	he	also	moved	for	additional	

time	to	file	an	appeal,	citing	the	pendency	of	the	post-judgment	motions.		The	

magistrate	 denied	 Kyle’s	 post-judgment	 motions	 and	 the	 motion	 for	 an	
    	                                                                                      3	

extension	by	orders	entered	on	August	4,	2015.		On	August	12,	2015,	Kyle	filed	

in	 the	 District	 Court	 an	 objection	 to	 the	 magistrate’s	 order	 amending	 the	

judgment	and	her	orders	denying	his	post-judgment	motions	pursuant	to	M.R.	

Civ.	P.	118(a).		On	September	23,	2015,	the	court	(Oram,	J.)	entered	an	order	

adopting	the	magistrate’s	amended	judgment	and	denying	Kyle’s	objection	to	

the	 judgment	 as	 untimely	 filed.	 	 Kyle	 filed	 a	 notice	 of	 appeal	 on	 October	 13,	

2015.		

                                      II.		DISCUSSION	

	       [¶4]	 	 The	 dispositive	 issue	 presented	 by	 this	 appeal	 is	 whether	 the	

District	 Court	 erred	 by	 concluding	 that	 Kyle’s	 objection	 to	 the	 magistrate’s	

orders	 was	 not	 timely	 filed.	 	 Our	 review	 is	 governed	 by	 M.R.	 Civ.	 P.	 118	 and	

other	rules	of	court,	which	we	interpret	de	novo,	looking	to	the	plain	language	

of	the	rules	to	determine	their	meaning.		See	Town	of	Poland	v.	T	&	M.	Mortg.	

Solutions,	Inc.,	2010	ME	2,	¶	6,	987	A.2d	524.	

	       [¶5]		Rule	118	reads	as	follows:	

        RULE	 118.	 	 FINAL	 ORDERS	 OF	 FAMILY	 LAW	 MAGISTRATES;	
        JUDICIAL	REVIEW	
        	
        		(a)		Objection	and	Review.		Any	party	who	wishes	to	appeal	a	
        Family	 Law	 Magistrate’s	 final	 judgment	 or	 order	 shall	 file	 an	
        objection	 in	 the	 District	 Court	 within	 21	 days	 of	 the	 entry	 of	 the	
        magistrate’s	 final	 judgment	 or	 order.	 	 If	 no	 objection	 is	 filed,	 the	
        parties	 are	 deemed	 to	 have	 waived	 their	 right	 to	 object	 and	 to	
4	 	

       appeal,	and	the	magistrate’s	final	judgment	or	order	shall	become	
       the	 judgment	 of	 the	 court	 and	 have	 the	 same	 effect	 as	 any	 final	
       judgment	signed	by	a	District	Court	judge.	
       	
       		(1)		The	objection	must	specifically	state	the	grounds	alleged	for	
       rejecting	 or	 modifying	 the	 judgment	 or	 order.	 	 If	 a	 party	 fails	 to	
       comply	with	these	requirements,	the	objection	may	be	dismissed	
       with	prejudice.		An	objection	shall	not	be	dismissed	solely	because	
       it	 is	 erroneously	 captioned	 as	 a	 “motion,”	 “appeal,”	 “notice	 of	
       appeal”	or	some	other	form	of	pleading.	
       	
       		(2)	 	 When	 an	 objection	 is	 filed,	 a	 judge	 shall	 review	 the	 record	
       established	 before	 the	 magistrate	 with	 or	 without	 a	 hearing	 and	
       may	 adopt,	 modify	 or	 reject	 the	 order,	 set	 the	 matter	 for	 further	
       hearing	 before	 a	 judge	 or	 magistrate	 or	 recommit	 the	 matter	 to	
       the	magistrate	with	instructions.	
       	
       		(3)	 	 A	 magistrate’s	 final	 order	 addressing	 parental	 rights	 and	
       responsibilities,	 residency,	 and	 support	 of	 minor	 children	 or	 the	
       separate	support	or	personal	liberty	of	a	person	is	effective	when	
       signed	and	remains	in	effect	until	modified	or	rejected	by	a	judge.	
       	
       		(4)	 	 Every	 written	 final	 order	 of	 a	 magistrate	 shall	 state	 the	
       parties’	 right	 to	 object	 to	 the	 magistrate’s	 final	 order	 and	 the	
       consequences	if	the	parties	fail	to	object.	
       	
       		(b)		Appeals.		An	appeal	from	a	judgment	entered	after	objection	
       to	 a	 final	 judgment	 or	 order	 of	 a	 magistrate	 shall	 be	 taken	 in	
       accordance	 with	 the	 Maine	 Rules	 of	 Appellate	 Procedure.	 	 No	
       appeal	 may	 be	 taken	 from	 a	 final	 judgment	 or	 order	 of	 a	
       magistrate	 as	 to	 which	 no	 timely	 objection	 was	 filed	 pursuant	 to	
       subdivision	(a).	
       	
       		(c)	 	 Waiver	 of	 Rights.	 	 The	 parties	 may	 waive	 their	 right	 to	
       object	and	request	immediate	confirmation	of	a	magistrate’s	final	
       order.		They	may	also	waive	their	rights	to	appeal.	
       	
    	                                                                                                         5	

        [¶6]	 	 In	 Sylvester	 v.	 Vitagliano,	 2002	 ME	 141,	 ¶	 8,	 804	 A.2d	 391,	 we	

discussed	 the	 authority	 conferred	 by	 Rule	 118(a)(2)’s	 predecessor,	 M.R.	

Fam.	Div.	 III(G)(2)(b)	 (West	 2000),	 which	 contained	 language	 substantially	

similar	to	M.R.	Civ.	P.	118(a)(2),	and	explained	that	the	rule	“gives	the	District	

Court	 a	 wide	 range	 of	 options,	 everything	 from	 rejecting	 the	 CMO’s[2]	 order	

entirely	 and	 beginning	 again	 with	 a	 new	 hearing	 to	 reviewing	 the	 order	 for	

abuse	 of	 discretion.”	 	 Pursuant	 to	 Rule	 118(a)(2),	 when	 a	 party	 objects	 to	 a	

magistrate’s	 final	 judgment	 or	 order,	 the	 District	 Court	 is	 authorized	 to	 hold	

hearings	 and	 make	 additional	 findings,	 or	 to	 review	 the	 judgment	 or	 order	

and	the	existing	record	in	an	appellate	capacity.		The	filing	of	an	objection	to	a	

magistrate’s	final	judgment	or	order	in	the	District	Court	thus	establishes	the	

potential	for	that	court’s	exercise	of	its	authority.			

        [¶7]		In	order	to	preserve	his	right	to	appeal	to	us,	Kyle	was	required	to	

timely	 invoke	 the	 authority	 of	 the	 District	 Court	 by	 objecting	 to	 the	

magistrate’s	 amended	 judgment	 and	 child	 support	 order	 within	 twenty-one	

days	 after	 their	 entry	 on	 June	 30,	 2015.	 	 See	 M.R.	 Civ.	 P.	 118(a)-(b).	 	 Kyle’s	

objection,	 filed	 on	 August	 12,	 2015,	 fell	 well	 outside	 of	 the	 twenty-one-day	

window	 allowed	 by	 Rule	 118(a).	 	 Kyle	 maintains,	 however,	 that	 he	 did	 not	
																																								 								
   2		In	2005,	the	Family	Division	of	the	District	Court	ceased	to	employ	case	management	officers	

and	 began	 employing	 family	 law	 magistrates	 in	 their	 stead.	 	 See	 P.L.	 2005,	 ch.	 384,	 §	 1	 (effective	
Sept.	17,	2005)	(codified	at	4	M.R.S.	§	183	(2005)).		
6	 	

waive	 his	 right	 to	 appeal	 by	 waiting	 too	 long	 to	 object.	 	 He	 argues	 that,	 by	

timely	filing	his	post-judgment	motions,3	he	tolled	the	running	of	the	time	for	

filing	 an	 objection	 until	 the	 magistrate	 denied	 his	 post-judgment	 motions	 on	

August	4,	2015,	rendering	timely	his	objection	filed	on	August	12,	2015.		

           [¶8]	 	 Maine	 Rule	 of	 Appellate	 Procedure	 2(b)(3)	 expressly	 terminates	

the	 running	 of	 the	 time	 for	 filing	 an	 appeal	 from	 a	 civil	 judgment	 upon	 the	

timely	 filing	 of	 certain	 motions,	 including	 a	 motion	 for	 reconsideration	

pursuant	 to	 M.R.	 Civ.	 P.	 59(e),	 and	 a	 motion	 for	 further	 findings	 of	 fact	

pursuant	 to	 M.R.	 Civ.	 P.	 52(b).	 	 In	 stark	 contrast	 to	 M.R.	 App.	P.	2(b)(3),	 M.R.	

Civ.	 P.	 118(a)	 contains	 no	 provision	 terminating	 the	 running	 of	 the	 time	 for	

filing	 an	 objection	 to	 a	 magistrate’s	 final	 order	 or	 judgment	 upon	 the	 timely	

filing	 of	 a	 motion	 for	 reconsideration	 pursuant	 to	 M.R.	 Civ.	 P.	 59(e),	 or	 for	

further	 findings	 of	 fact	 pursuant	 to	 M.R.	 Civ.	 P.	 52(b).	 	 In	 fact,	 the	 Family	

Division	Rules	neither	expressly	authorize	a	magistrate	to	act	on	a	motion	for	

reconsideration	 or	 for	 additional	 findings	 and	 conclusions,	 nor	 toll	 the	

applicable	 timeframes	 upon	 the	 filing	 of	 such	 motions.	 	 See	 M.R.	

Civ.	P.	100-125.			

																																								 								
   3	 	 Kyle’s	 motions	 for	 reconsideration,	 filed	 pursuant	 to	 M.R.	 Civ.	 P.	 59(e),	 and	 for	 additional	

findings	and	conclusions,	filed	pursuant	to	M.R.	Civ.	P.	52(b),	were	filed	on	July	14,	2015,	within	the	
time	prescribed	by	Rules	52	and	59—i.e.,	no	later	than	fourteen	days	after	the	amended	judgment	
and	final	child	support	order	were	entered	on	June	30,	2015.		See	M.R.	Civ.	P.	52(b),	59(e).		
   	                                                                                7	

       [¶9]	 	 Because	 Kyle’s	 post-judgment	 motions	 could	 not	 have	 tolled	 the	

time	for	filing	an	objection	in	the	District	Court	if	the	magistrate	did	not	have	

authority	 to	 entertain	 the	 motions,	 we	 consider	 whether	 a	 magistrate	 has	

authority	 to	 act	 on	 motions	 made	 pursuant	 to	 M.R.	 Civ.	 P.	 52(b)	 and	 59(e)	

after	a	magistrate’s	final	order	or	judgment	and	before	the	District	Court	acts	

on	any	objection	to	the	magistrate’s	order	filed	pursuant	to	M.R.	Civ.	P.	118(a).		

We	 address	 this	 issue	 in	 the	 context	 of	 the	 purpose	 of	 the	 Family	 Division	

Rules	“to	provide	a	system	of	justice	that	is	responsive	to	the	needs	of	families	

and	the	support	of	their	children.”		M.R.	Civ.	P.	100.	

       [¶10]	 	 Except	 as	 otherwise	 specified	 in	 the	 Family	 Division	 Rules,	 the	

other	Rules	of	Civil	Procedure	apply	to	family	matters	governed	by	the	Family	

Division	Rules.		Id.		The	question	here	is	how	Maine	Rules	of	Civil	Procedure	

52(b)	 and	 59(e)	 apply	 to	 a	 final	 judgment	 or	 order	 of	 a	 magistrate,	 and	

specifically	 whether	 motions	 made	 pursuant	 to	 those	 rules	 may	 be	

entertained	by	a	magistrate,	or	whether	such	motions	may	be	ruled	upon	only	

by	the	District	Court	following	an	objection	to	the	magistrate’s	final	order	or	

judgment.	 	 For	 two	 reasons,	 we	 conclude	 that	 motions	 filed	 pursuant	 to	

Rule	52(b)	and	Rule	59(e)	are	not	available	to	parties	seeking	relief	from	the	

final	order	or	judgment	of	a	magistrate.	
8	 	

       [¶11]	 	 First,	 proceedings	 before	 magistrates	 differ	 from	 other	

proceedings	 in	 the	 District	 Court	 in	 that	 magistrates	 are	 judicial	 officers	 of	

limited	jurisdiction,	4	M.R.S.	§	183(1)(D)	(2015),	whose	“primary	objective”	is	

“to	promptly	address	the	family’s	situation	to	assure	that	the	children’s	needs	

are	being	met,”	Jensen	v.	Jensen,	2015	ME	105,	¶	13,	121	A.3d	809	(emphasis	

omitted)	(quotation	marks	omitted).		A	construction	of	Rules	52(b)	and	59(e)	

allowing	 post-judgment	 relief	 to	 be	 granted	 both	 by	 a	 magistrate,	 before	 the	

filing	 of	 an	 objection	 pursuant	 to	 M.R.	 Civ.	 P.	 118,	 and	 by	 the	 District	 Court,	

after	 the	 filing	 of	 an	 objection,	 would	 substantially	 increase	 the	 time	 to	 final	

resolution	in	family	matters,	thwarting	the	purpose	that	magistrates	serve.	

       [¶12]	 	 Second,	 and	 more	 importantly,	 Rule	 118(a)	 already	 provides	 a	

procedure	 for	 a	 party	 to	 seek	 relief	 from	 a	 final	 order	 or	 judgment	 of	 a	

magistrate—by	filing	of	an	objection	to	it	in	the	District	Court.		This	procedure	

offers	 an	 affected	 party	 a	 full	 opportunity	 to	 challenge	 a	 magistrate’s	 final	

judgment	 or	 order	 by	 giving	 the	 District	 Court	 the	 discretion	 to	 review	 the	

judgment	 or	 order	 in	 an	 appellate	 capacity,	 or	 to	 conduct	 a	 further	 hearing	

and	 engage	 in	 additional	 fact-finding.	 	 To	 augment	 the	 remedy	 provided	 in	

Rule	 118(a)	 by	 permitting	 a	 magistrate	 to	 act	 on	 motions	 pursuant	 to	 M.R.	

Civ.	P.	52(b)	and	59(e)	after	entry	of	the	magistrate’s	final	judgment	or	order	
    	                                                                                                   9	

would	 place	 duplicative	 demands	 on	 limited	 judicial	 resources	 and	 greatly	

delay	 the	 entry	 of	 a	 final,	 appealable	 judgment.	 	 See	 Ringuette	 v.	 Ringuette,	

594	A.2d	 1076,	 1077	 n.1	 (Me.	 1991)	 (recognizing	 that	 the	 filing	 of	 a	 timely	

motion	 pursuant	 to	 M.R.	 Civ.	 P.	 59	 suspends	 the	 finality	 of	 the	 judgment	 at	

issue);	 Gosselin	 v.	 Better	 Homes,	 Inc.,	 256	 A.2d	 629,	 633	 (Me.	1969)	 (stating	

that	 a	 judgment	 is	 deprived	 of	 its	 finality	 upon	 the	 timely	 filing	 of	 a	 motion	

pursuant	to	M.R.	Civ.	P.	52(b)).		

        [¶13]	 	 For	 the	 foregoing	 reasons,	 we	 conclude	 that	 a	 Family	 Law	

Magistrate	is	not	authorized	to	entertain	post-judgment	motions	pursuant	to	

M.R.	Civ.	P.	52(b)4	and	59(e).		Because	Kyle’s	post-judgment	motions	were	not	

authorized,	 they	 did	 not	 toll	 the	 time	 for	 filing	 an	 objection.	 	 We	 therefore	

agree	with	the	District	Court’s	conclusion	that	Kyle’s	 objection	was	untimely	

filed.	 	 See	 M.R.	 Civ.	 P.	 118(a).	 	 Thus,	 we	 dismiss	 the	 appeal	 to	 us	 and	 do	 not	

reach	 the	 substantive	 issues	 that	 Kyle	 raises	 in	 his	 brief.	 	 See	 M.R.	

Civ.	P.	118(b)	 (“No	 appeal	 may	 be	 taken	 from	 a	 final	 judgment	 or	 order	 of	 a	

magistrate	as	to	which	no	timely	objection	was	filed	.	.	.	.”).	

        The	entry	is:	

                                   Appeal	dismissed.		
																																								 								
   4	 	 Although	 we	 have	 previously	 suggested	 in	 dicta	 that	 a	 Rule	 52(b)	 motion	 might	 have	 been	

available	to	a	party	seeking	relief	from	a	magistrate’s	final	order,	see	Wong	v.	Hawk,	2012	ME	125,	
¶	18,	55	A.3d	425,	this	appeal	is	the	first	instance	in	which	we	have	been	asked	to	rule	on	the	issue.	
10	 	

	
	    	     	     	      	     	
	
On	the	briefs:	
	
     Brian	 D.	 Condon,	 Esq.,	 Law	 Office	 of	 Brian	 D.	 Condon,	
     Winthrop,	for	appellant	Kyle	Dietrich	
     	
     Hilary	Dietrich,	appellee	pro	se	
	
	
	
Farmington	District	Court	docket	number	FM-2010-89	
FOR	CLERK	REFERENCE	ONLY